Citation Nr: 0933565	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right knee chondromalacia, status post medial meniscectomy 
and chondroplasty, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  In addition, the rating decision denied 
entitlement to an increased rating for right knee 
chondromalacia.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board) hearing.  The hearing 
transcript has been associated with the claims file.

In May 2009, subsequent to issuance of a January 2009 
supplemental statement of the case, the Veteran submitted 
additional evidence pertinent to the claim on appeal. This 
evidence was accompanied by a waiver of initial consideration 
by the agency of original jurisdiction.  The Board may 
therefore consider the additional evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to an increased disability rating 
for right knee chondromalacia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have current left ear hearing loss.

2.  There is no nexus between the Veteran's current right ear 
hearing loss and service.

3.  There is no nexus between the Veteran's current tinnitus 
and service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 
1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for entitlement to service connection for 
tinnitus are not met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran 's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with an April 2007 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims for service connection.  This letter 
told him of what evidence VA would obtain, what evidence he 
was expected to provide, and of what assistance the VA could 
provide the Veteran  in obtaining this evidence.  Finally, 
this letter notified the Veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a Veteran.  The 
remaining elements of proper Dingess notice were provided in 
the April 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
various private treatment records have been obtained.  He has 
been afforded a VA auditory examination with a sufficient 
medical opinion.

As neither the Veteran nor his representative has indicated 
that there is any other outstanding pertinent evidence, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran contends that he was exposed to acoustic trauma 
during service which caused his current hearing loss and 
tinnitus.

A December 1971 entrance examination and a February 1974 
discharge examination were negative for any relevant 
abnormalities.  A December 1971 entrance audiological 
examination revealed right ear thresholds between 10 and 15 
decibels when tested between 500 and 4000 Hertz and left ear 
thresholds between 10 and 20 decibels when tested at those 
same thresholds.  A February 1974 discharge audiological 
examination revealed right ear thresholds between 0 and 15 
decibels when tested between 500 and 4000 Hertz, and left ear 
thresholds between 0 and 15 decibels when tested at those 
same thresholds.  The remaining service treatment records 
were negative for any symptoms, treatments or diagnoses of 
any hearing loss or tinnitus.

A March 2007 private audiological examination conducted by 
Dr. A. F. reflected the Veteran's complaints of hearing loss 
and severe tinnitus that began in military service and 
continued since that time.  He reported occasional difficulty 
hearing and understanding speech.  Physical examination 
revealed small osteomas in both ear canals which were not 
contributory to his complaints.  

Audiological testing revealed right ear thresholds between 10 
and 40 decibels and left ear thresholds between 10 and 30 
decibels when tested between 500 and 4000 Hertz.  Right ear 
speech discrimination was noted to 100 percent while left ear 
speech discrimination was noted to be 96 percent.  The 
examiner found that the Veteran's hearing appeared "normal" 
but that his bilateral high frequency "dip" at 4000 Hertz 
was consistent with his tinnitus complaints.  Hearing 
protection was recommended to lessen the "effect of sound 
trauma on the already troublesome tinnitus whose origin is 
most certainly directly related to his military service."

During his May 2007 VA audiological examination the Veteran 
reported that he began experiencing tinnitus in approximately 
2002.  He experienced left ear tinnitus constantly.  He 
reported being exposed to loud noise levels, which included 
artillery and weapons fire while in service and that he 
hunted with a shotgun both before and after service.  

Right ear thresholds were between 5 and 40 decibels and left 
ear thresholds were between 0 and 20 decibels when tested 
between 500 and 4000 Hertz.  Right ear word recognition was 
noted to be 96 percent while left ear word recognition was 
noted to be 98 percent.  The examiner noted that the Veteran 
had "average hearing thresholds within normal limits and 
high frequency hearing loss in his right ear."  Following a 
review of the claims file, the examiner opined that it was 
less likely than not that the Veteran's high frequency 
hearing loss began while he was in service as his entrance 
and discharge audiological examinations were within normal 
limits.  The examiner opined that it was also less likely 
than not that the Veteran's tinnitus began in the military as 
he had reported an on-set date of 2002.

During his May 2009 hearing, the Veteran testified that he 
was gunner while in service and fired a 105 Howitzer.  He had 
gone hunting twice is his life.  His wife testified that she 
had known the Veteran since service, and that she really 
began to notice his hearing difficulties over the past 10 or 
15 years.

Analysis

Left ear hearing loss, as defined by VA regulations, has not 
been demonstrated.  Hence, a current disability has not been 
demonstrated.  As an essential element for service connection 
has not been shown, service connection for hearing loss in 
the left ear is not possible.

The Veteran has provided competent reports of current 
tinnitus and has been given that diagnosis.  In addition, 
right ear hearing loss, as defined by VA regulations, was 
shown on both the March 2007 private and May 2007 VA 
audiological examinations where he demonstrated an auditory 
threshold greater than 40 decibels.  38 C.F.R. § 3.385.  
Thus, the element of a current disability is satisfied with 
regard to tinnitus and right ear hearing loss.

The Veteran is competent to report in-service noise exposure, 
and his acoustic trauma reports are consistent with his 
service in a field artillery unit.  The element of an in-
service injury is thus satisfied.

However, in order for the Veteran's right ear hearing loss 
and tinnitus to be recognized as service connected, the 
condition must be linked to in-service noise exposure or to 
some other disease or injury in service.  

The Veteran's discharge examination does not show tinnitus or 
right ear hearing loss as defined by VA regulations.  No 
symptoms, complaints or treatments for right ear hearing loss 
or tinnitus were noted in the service treatment records.  No 
contemporaneous clinical evidence of right ear hearing loss 
or tinnitus within one year of service has been presented.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Veteran has reported a varying history with regard to the 
onset of his symptoms.  He apparently told his private 
physician that his symptoms began in service.  He did not 
apparently report this history to the VA examiner.  He 
testified that he did not recall when the condition began but 
that the condition had worsened over the last 10 or 15 years, 
and his wife testified that she noticed hearing loss in the 
last 10 to 15 years.  There is no clinical evidence of 
hearing loss complaints or treatments in the decades 
immediately following service.  Right ear hearing loss was 
first demonstrated in 2007, more than 30 years since service.  

The Veteran's report of a continuity of symptoms is 
contradicted by his own statements and by the contemporaneous 
record.  Hence, his report of continuity is not credible.  
Barr.  

The May 2007 VA audiologist provided an opinion against a 
nexus between the Veteran's right ear hearing loss and his 
service.  The March 2007 statement from Dr. A. F. shows that 
he did not find current hearing loss in either ear.  In 
essence there is no competent medical opinion linking the 
current hearing loss to service and the competent and 
credible evidence is against finding a continuity of 
symptomatology to service.  

As for the Veteran's tinnitus, a continuity of symptomology 
also has not been demonstrated.  There is no contemporaneous 
clinical evidence of tinnitus in the decades immediately 
following service.  Tinnitus was first reported in 2007, more 
than 30 years after service.  The Veteran testified during 
his May 2009 hearing that he had difficulty remembering when 
the condition began; however, he reported to the May 2007 VA 
audiological examiner that the condition began in 
approximately 2002.  

His statements as reported by Dr. A.F. can be viewed as 
reporting a continuity of symptomatology, but as noted above, 
this statement is contradicted by the Veteran's other 
statements and testimony, and by the service discharge 
examination.  

The May 2007 VA examiner provided an opinion against a nexus 
between tinnitus and service.  While Dr. A.F. reported the 
Veteran's complaints of tinnitus began in service, the doctor 
did not provide an opinion in this regard.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

For these reasons, the Board finds the May 2007 VA 
audiological examination, which was based on a documented 
review of the entire record and an accurate history, to be of 
greater probative value than the March 2007 private opinion.  
It is therefore afforded more weight.

To the extent that the Veteran contends that he suffers from 
hearing loss and tinnitus as the result of acoustic trauma he 
experienced during service, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As there is a  lack of any competent and credible evidence of 
a nexus between the Veteran's right ear hearing loss or 
tinnitus and active service, reasonable doubt does not arise 
and the claim must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

During his May 2009 hearing, the Veteran testified that his 
right knee condition had worsened since the May 2007 VA 
orthopedic examination.  He testified that recent testing had 
revealed that he suffered from a torn anterior cruciate 
ligament (ACL) in his right knee and that he was now unable 
to kneel and unable to play golf.  An April 2008 letter from 
the Veteran's private orthopedist indicated that he was not 
able to kneel or squat and has difficulty ambulating on 
uneven surfaces.  The orthopedist also stated that the 
Veteran may never be able to kneel, squat or crawl due to the 
condition of his right knee.  In addition, the Veteran's 
representative requested that a new examination be conducted 
to determine the current level of disability.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the medical evidence suggesting that the 
Veteran's condition has worsened, a new examination is 
therefore required.

In a January 2009 letter, the Veteran contended that he had 
lost his job as a train repairman.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case the veteran has satisfied each of these 
requirements.

The United States Court of Appeals for Veterans Claims has 
recently held that a claim for TDIU is properly considered as 
part of a claim for increased rating.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  The Board must remand this issue for 
adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a 
new orthopedic examination to determine 
the current severity of his service-
connected right knee condition.  The 
claims file must be made available to and 
reviewed by the examiner, and the 
examiner should note such a review in the 
examination report.  All indicated 
studies, including range of motion 
studies in degrees, should be performed.  

The examiner should determine whether 
right knee flexion or extension is 
manifested by weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare ups.

The examiner should also provide an 
opinion as to whether there is 
subluxation or lateral instability, and 
if present, the severity of these 
symptoms.

2.  The RO/AMC should adjudicate the 
issue of entitlement to TDIU, informing 
the Veteran of his appeal rights, if the 
issue is denied.  

3.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


